Citation Nr: 1431682	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine; and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a total left knee replacement (previously left knee DJD); and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for DJD of the right knee; and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a head injury; and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for DJD of the right hip; and, if so, whether service connection is warranted.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for DJD of the left hip with tendinosis and possible labral tear (left hip DJD); and, if so, whether service connection is warranted.  

7.  Entitlement to service connection for a neck (cervical spine) disability.  

8.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of skin cancer of the face and neck (skin cancer).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from August 1961 to October 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2010, and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In the March 2010 decision, the RO did not reopen previously denied claims of service connection for DJD of the lumbar spine, left total knee replacement, DJD of the right knee, head injury, right and left hip pain because the evidence submitted since the prior denial was not new and material.  The RO also denied service connection for a neck disability in the March 2010 rating decision.  

Regardless of whether the RO ultimately reopened (but denied on the merits) the previously denied claims noted above (see April 2013 supplemental statement of the case (SSOC)), the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in May 2011.  A transcript of his testimony is associated with the claims file.  The Veteran also testified at a video conference hearing in April 2014 at the RO before the undersigned Acting Veterans Law Judge (AVLJ) sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of service connection for a neck disability; and, the reopened claims of service connection for DJD of the lumbar spine, total left knee replacement, DJD right knee, head injury, and DJD of the right and left hips are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied entitlement to service connection for disabilities of both hips, both knees, and a head injury because the claims were found not well-grounded; the RO reconsidered the claims in May 2001 pursuant to the enactment of the Veterans Claims Assistance Act (VCAA) but continued to deny the claims of service connection for disabilities of both hips, both knees, and a head injury.  The Veteran did not appeal those determinations.  

2.  In a May 2003 rating decision, the RO denied a claim of service connection for a lumbar spine disability, and the Veteran did not appeal that determination.  

3.  The evidence associated with the claims file since May 2001 relates to an unestablished fact necessary to substantiate the claims of service connection for total left knee replacement, right knee DJD, head injury, right hip DJD and left hip DJD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.  

4.  The evidence associated with the claims file since May 2003 relates to an unestablished fact necessary to substantiate the claim of service connection for lumbar spine DJD, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  

5.  The Veteran does not have additional disability of face and neck due to skin cancer, and there was no error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, nor an event that was not reasonably foreseeable as a result of VA medical or surgical treatment.




CONCLUSIONS OF LAW

1.  The May 2001 rating decision denying service connection for left and right hip disabilities, left and right knee disabilities and a head injury is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  The May 2003 rating decision denying service connection for DJD of the lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen claims for service connection for a right hip disability, a left hip disability, DJD of the right and left knees, a head injury and a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for residuals of skin cancer of the face and neck are not met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Board is reopening the previously denied claims of service connection for lumbar spine DJD, total left knee replacement, right knee DJD, head injury, DJD of the right hip and DJD of the left hip.  As such, any defect regarding the notice and assistance as it pertains to reopening previously denied claims is harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Regarding the claim for compensation under 38 U.S.C.A. § 1151, the RO sent a pre-adjudicatory letter to the Veteran in April 2012.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for compensation pursuant to 38 U.S.C.A. § 1151, and the relative duties of VA and the claimant to obtain evidence.  The letter also notified the Veteran of how effective dates and disability ratings are assigned for grants of service connection, in compliance with the holding in Dingess v. Nicholson, 19 Vet App. 473 (2006).  

The RO obtained, to the extent they were available, the Veteran's service treatment records, and service personnel records and requested all private records identified by the Veteran as pertinent to his claim.  The RO also provided the Veteran with a VA examination to specifically address the 1151 issue in June 2012 and obtained an opinion as to whether the Veteran has an additional disability or unforeseeable residuals of skin cancer of the neck and face as a result of surgery and/or whether inappropriate or inadequate medical care was rendered since February 2012.  Findings from this VA examination report are adequate for the purposes of deciding the claim for compensation pursuant to 38 U.S.C.A. § 1151, as it confirms the lack of unforeseeable residuals from skin cancer of the face and neck, and it provides an opinion based on sound medical principles.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The undersigned AVLJ who conducted the April 2014 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.


II.  Reopened Claims

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216   (1994).

The May 2001 rating decision denying service connection for left and right hip disabilities, left and right knee disabilities and a head injury is final.  The initial claims were denied because of a lack of evidence of a current disability.  Similarly, the May 2003 rating decision denying service connection for DJD of the lumbar spine is also final.  That claim was denied because no chronic lumbar spine disability was shown in service or shortly after service and there was no evidence in the STRs of the Veteran's claimed parachute jump injury.  Since the last final denials, additional evidence has been associated with the claims file, including statements from the Veteran, his hearing testimony, and lay statements from friends and family.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran may have a lumbar spine DJD, left knee replacement, right knee DJD, a head injury and DJD of both hips as a result of injuries in service.  As the new evidence addresses the reasons for the prior denials, it is material and the claim may be reopened.  

The reopened claim is addressed in the REMAND which follows.


III.  38 U.S.C.A. § 1151

Under current provisions of 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1); see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that the VA was negligent in not providing timely care with regard to his skin cancer, asserting that he almost died because VA did not treat him sooner.  However, the Veteran has not asserted, and the evidence does not show, that he incurred additional disability as a result of the alleged negligent lack of care.  

Even presuming, arguendo, that initial treatment should have been provided to the Veteran earlier than March 2012, the evidence of record does not show that the Veteran has additional unforeseeable disability when comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

VA medical records show that the Veteran presented on March 2, 2012, with a quarter-sized, raised, deep red lesion with some central scabbing.  He reported that it started as a little lump about three months earlier.  Although the Veteran attempted to remove it, it continued to grow.  The Veteran was scheduled for a punch biopsy of the right posterior ear the following day.  The results indicated the non-healing lesion behind the right ear was invasive squamous cell carcinoma.  The original surgery to remove the lesion was scheduled for April 2012, but it was moved up to March 2012 after the Veteran received additional treatment at the VA medical center on March 12, 2012 because the lesion had clearly grown by 30 to 40 percent since it was biopsied ten days earlier.  A CT scan was ordered on March 13, 2012 and the findings were consistent with the initial diagnosis of squamous cell carcinoma.  A 0.4 cm lesion in the adjacent superficial lobe of the parotid gland was also seen, and metastatic disease could not be excluded at that time.  There was no pathologic lymphadenopathy elsewhere in the neck.  The Veteran's surgery was provided on a fee basis for VA on March 20, 2012 by Dr. W. at Rapid City Regional Hospital.  A copy of the Veteran's informed consent is located in the electronic record.  Dr. W. excised the lesion and conducted a superficial parotidectomy without cranial nerve dissection and adjacent tissue transfer closure.  

A VA examiner who reviewed the Veteran's claims file and conducted a telephone interview with the Veteran noted, in a June 2012 medical opinion that, (1) no metastasis has been found, (2) the Veteran has required no further treatment, and (3) the surgical wound had healed without residual.  The examiner opined that there is no evidence to show that the VA care was inappropriate or inadequate, and the VA was not otherwise at fault.  The examiner noted that from the time the lesion was documented in the records (February 27) to the biopsy was five days; and, total time to definitive surgery was 2 days.  The examiner found that the care rendered to the Veteran was appropriate and timely, and that there are no residuals of cancer.  The examiner specifically noted that during the telephone interview the Veteran talked at length about difficulty getting appointments and various logistical and personnel related aspects of his care, saying "the VA almost killed me."  The Veteran told the VA examiner that he had to threaten the VA that he was going to the news media before he finally got timely appointments.  That notwithstanding, the examiner found that a record review did not reveal an excessive amount of time had passed before definitive treatment was accomplished.  The examiner noted no residuals of skin cancer beyond the expected incisional scar.  

There is no medical opinion to the contrary.  The most probative evidence of record shows that the Veteran's care was timely and that there is no additional disability for which compensation can be paid.  Even assuming that the Veteran had to wait for a long period of time to get an initial appointment with VA, and, that the lesion grew considerably during that period, there is simply no evidence to show that the Veteran has an additional qualifying disability which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The only residual of the squamous cell carcinoma of the right ear is a scar, which was reasonably foreseeable according to the VA examiner.  The VA neither caused the Veteran's cancer nor provided improper and/or negligent treatment.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the VA examiner reviewed the entire record and found no evidence of negligence or carelessness, or lack of proper skills or judgment in VA's medical or surgical treatment of the Veteran on between February 27, 2012 through the March 20, 2012 surgery date.  Furthermore there is no additional disability which was not reasonably foreseeable as a result of the treatment.  The Board finds the VA examiner's opinion is factually accurate, fully articulated, and contains sound reasoning; and therefore, it has significant probative value.  

The Board has considered the Veteran's statements regarding long wait times for VA appointments; however, this occurred prior to VA treatment, and does not establish a basis to find unforeseeable additional disability as the a result of the Veteran's cancer.  

For all the foregoing reasons, compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  


ORDER

The petition to reopen the claim of entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine is granted; to this extent only, the appeal is granted.

The petition to reopen the claim of entitlement to service connection for residuals of a total left knee replacement (previously left knee DJD) is granted; to this extent only, the appeal is granted.

The petition to reopen the claim of entitlement to service connection for DJD of the right knee is granted; to this extent only, the appeal is granted.

The petition to reopen the claim of entitlement to service connection for a head injury is granted; to this extent only, the appeal is granted.

The petition to reopen the claim of entitlement to service connection for DJD of the right hip is granted; to this extent only, the appeal is granted.


The petition to reopen the claim of entitlement to service connection for DJD of the left hip with tendinosis and possible labral tear (left hip DJD) is granted; to this extent only, the appeal is granted.

The claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.  


REMAND

The Veteran seeks service connection for lumbar spine DJD, a cervical spine disability, residuals of a total left knee replacement, right knee DJD, bilateral hip DJD and a head injury.  He asserts that all of these disabilities resulted from parachute jumping in service, to include a claimed parachute jump injury.  

The service treatment records (STRs) show "recurrent injury to the right knee" in the summary of defects on the Veteran's August 1961 entrance examination, but the examination report does not indicate what type of injury and what, if any, residuals he had at the time of entrance into service.  

Treatment for back pain is shown in June 1962 with a notation of previous back pain, and treatment for back pain in May 1965 and August 1966.  Similarly, the STRs show a severe sprain to the left ankle in August 1965 and pain in the left shin and dorsal foot in October 1966.  The August 1967 exit examination notes that the Veteran had a right knee injury that pre-existed service, but again, there is no indication as to what the pre-existing injury was or whether there were any residuals therefrom.  The STRs do not show treatment or complaints of hip pain or residuals of a head injury.

Although the STRs do not show that the Veteran was injured in a parachute accident, the Veteran's DD Form 214 indicates that the Veteran had a parachute badge.  The STRs also show that the Veteran underwent a Special Forces examination in February 1962.  

The Veteran was afforded a VA in January 2003 relative to his lumbar spine claim.  The diagnosis was DJD at L3-4, L4-5 and L5-S1, and the examiner opined that it was less likely than not that the DJD of the Veteran's back is due to a back injury in service while playing softball, reasoning that the Veteran denied that he was ever seen for a back injury from softball in service and insists that he was injured in a parachute jump.  The examination is not adequate.  The examiner provided a negative opinion but did not review of the claims file, which, as noted above, provides some evidence of back pain; and, that parachute jumping may have been a regular activity in service.  Further the examiner did not review any current medical records which show in-service treatment for back pain, hip pain, etc.  Moreover, the examiner did not provide a complete rationale for his opinion.  As such, another opinion is required.  

Regarding the other remanded issues, the Veteran has not been afforded a VA examination to address the Veteran's contentions with regard to his claimed head injury and other orthopedic disabilities.  Given the current diagnoses of DJD of the knees and hips, as well as the Veteran's claim of a parachute injury during service, VA examinations should be provided to obtain competent medical opinions as to any relationship between current knee and hip DJD, and any event in service, including but not limited to an injury in service during a parachute jump.  In addition, it should be determined as to whether the Veteran has residuals of a claimed head injury, and if so, whether any such residuals are as likely as not due to the claimed parachute injury in service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).  

Finally, the Veteran maintains that he had a period of active service prior to his enlistment in 1961.  The RO has contacted the National Personnel Records Center (NPRC) twice to verify the Veteran's contentions of prior active service, but both responses were negative.  Because the case is being remanded, additional efforts should be undertaken to locate any additional STRs and/or personnel records for a claimed period of active service from 1959 to 1961 from all potential sources other than the NPRC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic record all outstanding VA treatment records relevant to the claims on appeal.  With appropriate authorization from the Veteran, obtain and associate with the electronic record any outstanding private treatment records pertinent to his claims.  

2.  In light of the Veteran's assertion that he served on active duty from 1959 to 1961, all necessary efforts must be made to verify this service by attempting to obtain additional service personnel and service treatment records from any potential sources other than the NPRC.  

3.  Upon completion of the above directives, schedule the Veteran for a VA medical examination by a physician to determine the nature and etiology of his DJD of the lumbar spine, cervical spine, both knees and both hips.  The examiner must review the claims file (including Virtual VA and VBMS) and conduct all necessary testing.  The requested determination should also take into consideration the Veteran's reported medical history.  In this regard, the examiner should opine as to whether the Veteran's current orthopedic disabilities of the back, neck, knees and hips are the types of disabilities that are consistent with a past history of parachute jumping and/or a parachute injury.  The examiner must provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorders are etiologically related to service.

A clear rationale for each opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Schedule the Veteran for a neurological examination to determine the current nature and likely etiology of the Veteran's claimed residuals of a head injury in service.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current head injury residuals are etiologically related to service, to include the claimed parachute jumping injury.  

A clear rationale for each opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, such as a lack of a complete rationale for any opinion provided, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After the above development is completed and any other development that may be warranted, the RO/AMC must readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


